DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “row electrodes comprising a first row electrode, a second row electrode, a third row electrode, and a fourth row electrode; column electrodes comprising a first column electrode, a second column electrode, a third column electrode, and a fourth column electrode, the first column electrode interleaved with the first row electrode, the second column electrode interleaved with the second row electrode, the third column electrode interleaved with the third row electrode, and the fourth column electrode interleaved with 

Independent claim 17 is allowed for the same reason as given above for claim1.

Consider independent claim 12.  The prior art of record does not teach or render obvious “row electrodes comprising a first row electrode and a second row electrode, wherein the first row electrode is in a first physical row and the second row electrode is in a second physical row, wherein the first physical row is different than the second physical row; column electrodes comprising a first column electrode and a second column electrode, the first column electrode interleaved with the first row electrode and the second column electrode interleaved with the second row electrode; and traces coupled to the first row electrode and to the second row electrode; a touch panel controller comprising: an interface; and a control circuit coupled to the interface, wherein the control circuit is configured to associate the first row electrode and the second row electrode with a logical row; and interconnect coupling the interface to the traces.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624